Citation Nr: 1440333	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-13 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression.  

4.  Entitlement to service connection for a skin disorder, including as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having anxiety and depression.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include anxiety and depression are as stated on the title page of this decision. 

Regarding the claim for service connection of hepatitis C, the Board observes that, in a March 1975 rating decision, the RO denied the Veteran's claim of service connection for viral hepatitis.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).
The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board also observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board notes that the Veteran has been diagnosed as having hepatitis C.  This is a separate and distinct diagnosis from the disorder claimed in 1975.  Indeed, he underwent a VA examination in January 1975 which noted that there were no residuals found of viral hepatitis.  He did not have a hepatitis C diagnosis at the January 1975 VA examination and such was not considered in the March 1975 rating decision.  Indeed, hepatitis C was not a known disease at the time of the March 1975 rating decision.  As in Velez, the evidence submitted since the Veteran filed his claim for service connection for hepatitis C in June 2006 truly amounts to a new claim based upon a different diagnosed disease than what the RO considered in March 1975.  See Velez, 23 Vet. App. at 199.  Therefore, the threshold question of whether new and material evidence has been submitted is not implicated by this decision and this issue is as stated on the title page of this decision.

In May 2014, the Board obtained an expert medical opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. §§ 3.328 and 20.901(d) regarding the alleged etiological relationship between the Veteran's hepatitis C and active service.  See 38 C.F.R. §§ 3.328, 20.901(d) (2013).  The Veteran and his representative were provided a copy of the VHA opinion and given an opportunity to respond.  Responses from the Veteran and his representative to the VHA opinion were received in July 2014.    

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression, and for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The evidence does not show that hepatitis C is related to active service.

2.  The Veteran's alleged in-service stressor is not credible and is not related to the fear of hostile military or terrorist activity.

3.  The evidence does not show that the Veteran has a current diagnosis of PTSD which is based on a corroborated in-service stressor or otherwise could be related to active service or any incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In August 2006 and June 2009 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2006 VCAA letter is not of record; however, the Veteran's response to this letter is of record.  The Veteran's VCAA response form dated in August 2006 was accompanied by a statement regarding his hepatitis C, indicating that the response form was completed in response to a letter regarding service connection for hepatitis C.  Further, the Veteran, through his own actions, has demonstrated that he understands the requirements for service connection.  Neither the Veteran nor his representative has expressed any indication that he received deficient notice of the requirements for service connection.  Given the foregoing, the Board finds that appropriate VCAA notice was sent to the Veteran regarding the claim of service connection for hepatitis C.  Further, correspondence from VA dated in March 2006 and in June 2009 advised the Veteran of how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, his service personnel records, and his lay statements.  A formal finding of the unavailability of the Veteran's Social Security Administration (SSA) records is included in the claims file and the Veteran was notified that these records were unavailable in October 2008.  

With respect to the claim of service connection for hepatitis C, an expert medical opinion was obtained in May 2014 pursuant to 38 C.F.R. § 3.328 and 20.901(d).  See 38 C.F.R. §§ 3.328, 20.901(d).  The Board acknowledges the Veteran's representative's contention that the VHA physician was unable to state conclusively whether the Veteran's hepatitis C is related to service due to the absence of diagnostic testing results at the time of service and the fact that the hepatitis C virus had not yet been discovered while the Veteran was in service.  The Board has reviewed the VHA opinion and finds that it determined conclusively that the Veteran's current hepatitis C is not related to any incident of service.  The May 2014 VHA opinion also was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

With respect to the claim of service connection for PTSD, the Board acknowledges that the Veteran was not provided with a VA examination or opinion.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no competent evidence, other than the Veteran's statements, which indicates that his claimed PTSD may be associated with service.  There is no credible diagnosis of service-related PTSD.  There is no credible in-service stressor or evidence of chronic manifestations of PTSD during service.  There also is no competent evidence of a nexus between active service and the Veteran's claimed PTSD.  The Veteran is not competent to testify as to etiology of PTSD as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Id.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran was afforded the opportunity to testify before the Board in March 2011.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Acting VLJ (AVLJ) explained the issues on appeal.  Transcript [T.], pg. 2.  Testimony was elicited to determine the nature of the Veteran's disabilities.  See T., pp. 18 (hepatitis C) and 22 (PTSD).  In addition, testimony was elicited to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The Veteran stated that some of his service treatment records were lost.  T., pg. 8.  He has not indicated that any additional treatment records necessary to make a decision on the claims, are outstanding.  In his July 2014 response to the May 2014 VHA opinion, the Veteran stated that he had no further evidence and requested that the Board proceed with its decision. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.

Having reviewed the record, the Board finds that the VCAA has been considered and complied with by VA.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument in support of his claims.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hepatitis C

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hepatitis C.  The Board notes initially that Davidson element (1) is met as the Veteran has a current diagnosis of hepatitis C.  Arguably, element (2) has also been met as he was treated for "viral hepatitis" in service.  The Board finds that the evidence does not show an etiological relationship between the Veteran's current hepatitis C and in-service viral hepatitis or other incident of service.  Service treatment records note treatment for viral hepatitis in July 1972 and that in September 1972, he had recovered from the same.  At the time of the July 1972 service treatment, the service physician noted risk factors including exposure to someone who had viral hepatitis, an inoculation, as well as a shot of Novocain administered during a dental procedure. 

Post-service treatment records demonstrate that the Veteran's viral hepatitis was resolved by the time of the January 1975 VA examination.  The January 1975 VA examiner noted that the Veteran's abdomen was normal to inspection and palpation.  There were no masses, rigidity or areas of tenderness.  His liver was not palpably enlarged and there were no residuals found of viral hepatitis.  The next indication of hepatitis was in September 2004, when he was referred to the hepatitis lab.  He was diagnosed with Hepatitis C in February 2005.  

There is no indication in the post-service treatment records that the Veteran's current hepatitis C is related to the viral hepatitis in service or any other risk factors.  The May 2014 VHA physician determined that the Veteran's risk factors included a crude tattoo, left ear piercing, air gun inoculation, possible cocaine use, Novocain injection, exposure to convalescent patient, and a blood transfusion in 2003.  Notably, the Veteran previously has denied any cocaine use in a December 2008 statement.  The May 2014 VHA physician also noted a risk factor of being a Vietnam Veteran but noted that because the Veteran was not exposed to combat, it was unlikely that he was exposed to blood in service.  The Board notes in this regard that, although the Veteran served during the Vietnam era, he did not serve in Vietnam.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  The Veteran also has offered sworn testimony that his only in-service risk factors were related to inoculations he received in service as well as service dental work.  T., pp. 18-20.

The Board has reviewed the medical evidence of record and finds that there is not even a suggestion of a link between the Veteran's currently diagnosed hepatitis C and any incident in service.  The Board places a high probative value on the May 2014 VHA opinion.  There are no competent opinions to the contrary.  The May 2014 VHA physician explained that the Veteran's strongest risk factors were a crude tattoo that the Veteran gave himself, an ear piercing, and intranasal cocaine use (if such was a true part of his history).  Even considering the Veteran's risk factors, the VHA physician determined that it was less likely than not that the Veteran's current hepatitis C is related to service or any incident thereof.  In reaching this conclusion, the VHA physician emphasized that the Veteran disputes the suggestion of cocaine use as well as the Veteran's reports that he used a sterilized needle when he gave himself the tattoo.  Cocaine use and using a sterilized needle when giving himself a tattoo and piercing his ear were noted in a February 2005 VA outpatient treatment record.  The February 2005 VA outpatient treatment report does not link the Veteran's current hepatitis C to service.

The Board acknowledges the Veteran's statements and sworn testimony that he believes his hepatitis C is related to service.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The etiology of hepatitis C falls outside the realm of common knowledge of a lay person, however.  While the Veteran can report the onset and symptoms that were later attributed to hepatitis C, any actual diagnosis of hepatitis C requires objective testing to diagnose and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current hepatitis C requires medical expertise to determine because it involves a complex medical matter.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran believes that he has hepatitis C due to his active service, including as due to in-service inoculations and dental work, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current hepatitis C is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.

In general, a case-specific determination as to the competence of lay testimony on medical issues is the equivalent of a trial determination on the admissibility of evidence.  See Marrero v. Gober, 14 Vet. App. 80, 81 (2000) (recognizing that the application of law to fact is reviewed under the deferential "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law" standard).  As the Supreme Court has held, a decision by the trial court whether to receive or exclude evidence is reviewed under the abuse of discretion standard.  General Elec. Co. v. Joiner, 522 U.S. 136, 141-42, 118 S. Ct. 512 (1997).  Although there are some competence issues at the extreme ends of the spectrum that may be treated as questions of law, see Jandreau, 492 F.3d at 1377 n.4, debatable determinations based upon the facts of an individual case must be respected absent an abuse of discretion.  See Deloach v. Shinseki, 704 F.3d 1370, 1380 (Fed. Cir. 2013) ("The Court of Appeals for Veterans Claims, as part of its clear error review, must review the Board's weighing of the evidence; it may not weigh any evidence itself.") (emphasis added).  Under this standard of review, a decision that lay testimony is not competent to provide evidence on a particular fact may not be disturbed unless "manifestly erroneous."  See Joiner, 522 U.S. at 141-42 (decision on whether to admit or exclude evidence is abuse of discretion if it is "manifestly erroneous").  

PTSD

Establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

According to the DSM-IV, a PTSD diagnosis requires with regards to a "stressor" that "[t]he person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror."

The evidence required to support the occurrence of an in-service stressor varies depending on whether a Veteran was engaged in combat with the enemy.  In cases such as this, where there is no combat service, the appellant's assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen, 10 Vet. App. at 147.  The regulatory requirement of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio, 9 Vet. App. at 163.

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010, as in this case.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added).  Because this appeal involves a claimed in-service stressor that was not "perpetrated by a member of any enemy military or by a terrorist," the Board concludes that the revised § 3.304(f) is not applicable to this claim.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for PTSD.  In this case, the Veteran offered sworn testimony that his in-service stressor was watching people beaten when he was serving in Okinawa.  He reported that, one night in particular, he had gone off base to relax but had to run a third of a mile to get back to the gate because he was being chased by civilians.  T., p. 26.  He also reported that he was in fear for his life at the time.  T., p. 28.  He reported observing the mob of local civilians beating other foreigners.  Notably, he has not reported that his fear was of hostile military or terrorist activity.  See Hall, 717 F.3d at 1372.

The AOJ attempted to verify the Veteran's claimed stressor but he did not provide any information in response to the initial June 2009 request for stressor information.  To the contrary, in a June 2009 VCAA response form, he checked the box indicating that he had no further evidence in support of his claim.  The AOJ found that a claimed stressor could not be verified, made a formal finding in this regard, and notified the Veteran of the same later in 2009.  Following the Veteran's notice of disagreement with the denial of the service connection claim for PTSD, the AOJ sent the Veteran a letter in November 2010 indicating the types of information necessary to support his claim for PTSD.  The Veteran provided a statement in January 2011 reporting the same stressor that he had reported at his Board hearing.  The AOJ determined that the information provided in January 2011 was insufficient to corroborate the claimed stressor.  No other evidence has been submitted by the Veteran to support his contention that the claimed in-service stressor, in fact, occurred.  Other than the statements by the Veteran, there is no evidence of a mob having chased the Veteran while he was on active service in Okinawa.  

The Board must consider the probative value of the Veteran's statements.  He is competent to report on his observations and activities that he personally experienced; there are thus no competency issues concerning the Veteran's assertions.  The remaining question is whether his statements are credible.  Having reviewed the record evidence, the Board finds that the Veteran's statements and hearing testimony regarding his alleged in-service stressor are not credible.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board properly may consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Board finds that the Veteran's demeanor at the hearing indicated that he was not truthful in his discussion of his PTSD claim and his alleged in-service stressor.  Further, he has offered inconsistent statements which cause the Board to place little to no probative value on his statements.  Madden v. Gober, 125 F.3d 1477, 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In this regard, the Veteran offered sworn testimony that he has PTSD symptoms due to the stressful event in service; however, his other VA treatment records indicate that his primary stressor was tight finances as noted in February 2005.  Additionally, when asked to report his service stressors to the AOJ for verification purposes, the Veteran did not respond.  In this regard, the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's untruthful demeanor, failure to cooperate with VA's attempts to corroborate his alleged in-service stressor, and the internal inconsistency of his statements, cause the Board to place little to no probative value on the Veteran's lay statements.

Here, the Board notes that VA group therapy treatment records dated from December 2007 reflect a diagnosis of PTSD; however, the basis of such diagnosis is not articulated in the record.  For example, the group therapy records do not clearly indicate the alleged in-service stressor on which the diagnosis of PTSD was based.  Rather, the group therapy records merely indicate a diagnosis of PTSD and do not indicate the symptoms present which meet the DSM-IV criteria to warrant a diagnosis of PTSD.  The Board acknowledges that, under Cohen, if PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  In this case, the group therapy diagnoses were authored by a VA psychologist.  The existence of a diagnosis of PTSD does not remove the requirement for a verified stressor in cases such as this where the Veteran did not serve in combat and he has not indicated that his stressor is due to hostile military or terrorist activity but is due instead to civilians chasing him outside of the installation in Okinawa.  

Further, the diagnosis of PTSD in December 2007 is inconsistent with other evidence of record.  In this regard, other VA treatment records in which the Veteran was evaluated in a one-on-one environment diagnosed the Veteran as having other acquired psychiatric disorders such as depression and an anxiety disorder but did not indicate a diagnosis of PTSD.  

The Board acknowledges that a medical opinion cannot be rejected solely on the rationale that it was based on history given by the claimant without first testing credibility of the history on which it was based.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Having reviewed the record evidence, the Board finds that the diagnosis of PTSD offered in 2007 by a VA group therapy leader is entitled to no probative weight because the basis for such diagnosis is unclear from a review of the record.  The Veteran is competent to report his stressors.  To the extent that the December 2007 diagnosis of PTSD was based on the Veteran's reported in-service history, the Board already has found the alleged in-service stressor to be not credible even under the relaxed standards found in § 3.310.  See 38 C.F.R. § 3.310; see also Hall, 717 F.3d at 1372.  Thus, the PTSD diagnosis of record is not based on a credible stressor and has no probative value.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood, 1 Vet. App. at 192-93).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board also has considered the Veteran's statements that he has service-related PTSD; however, as discussed above, the Board finds the Veteran's statements are not credible.  Additionally, the Board finds that the Veteran is not competent to render an opinion regarding a diagnosis of service-related PTSD as it is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In summary, the Board finds that service connection for PTSD is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied. 

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD, to include anxiety and depression, and a skin disorder during active service.  He alternatively contends that in-service herbicide exposure caused or contributed to his current skin disorder.  Having reviewed the record evidence, and although the Board regrets the additional delay, a remand is necessary before the underlying claims can be adjudicated on the merits.

With respect to the claim of service connection an acquired psychiatric disorder other than PTSD, to include anxiety and depression, as noted in the Introduction, the expanded aspect of the Veteran's psychiatric claim has not yet been considered by the AOJ.  See Clemons, 23 Vet. App. at 1.  Indeed, the rating decisions dated in April 2010 and November 2010, as well as the statement of the case dated in February 2011, only addressed the issue of service connection for PTSD.  As such, the issue first must be adjudicated by the AOJ.  See Bernard, 4 Vet. App. at 394.  

Regarding the claim of service connection for a skin disorder, the Veteran reported on VA outpatient treatment in April 2007 that he was hospitalized for two weeks at the Biloxi VA medical center ("VAMC Biloxi") in 1977-78 for a severe rash.  These records have not been obtained and it does not appear that any attempt has been made to obtain them.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the AOJ should attempt to obtain the Veteran's inpatient VA treatment records from VAMC Biloxi dated in 1977-78.  

The AOJ also should attempt to obtain the Veteran's updated VA outpatient treatment records.  A review of the Veteran's claims file shows that the most recent VA outpatient treatment records are dated through January 2011.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Biloxi, Mississippi ("VAMC Biloxi") and request all VA inpatient treatment records regarding a skin disorder dated from January 1, 1977, to December 31, 1978, if available.  Request that VAMC Biloxi also provide any VA outpatient treatment records dated from January 1, 2011, to the present.  All reasonable attempts should be made to obtain these identified records.  If any requested records cannot be obtained after reasonable efforts have been made, then make a formal finding that such records do not exist or further efforts to obtain them would be futile.  A copy of any formal finding should be included in the claims file.  The Veteran and his service representative must be notified of the attempts made to obtain these identified records and given an opportunity to provide any records that may be in their possession.  A copy of any notice sent to the Veteran and his service representative, and any reply, to include any records provided, should be included in the claims file.

2.  Send the Veteran and his service representative appropriate VCAA notice regarding the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression.  A copy of this VCAA notice should be included in the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


